DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the empty boxes need to be textually labeled as in the parent case.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,361,553 in view of Hastings et al (US Publication 200801434612). The only difference between the already patented invention and the subject matter recited in the pending claims is the limitation directed to a wifi interface configured to communicate an operating condition of the electrical system to a remote device. 
Hastings et al teaches a battery disconnect apparatus that provides vehicle protection comprising a plurality of interfaces 32 that provides connection between the vehicle and an external display or control unit, wherein a circuit 24 provides the vehicle  an emergency disconnect signal so that a contact 10 connected to operating mechanism 12 is deactivated in order to protect the vehicle from a hazard event such as too much heat (see for example the description given in paragraph 0033).
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to add an interface to the battery interrupter of the already patented claims, since as described by Hastings et al this interface provides means for displaying important vehicle/battery information to a user.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-2, 4-7, 9-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US Publication 20140159670) and Hastings et al (US Publication 200801434612).
Claims 1 and 10, Lee et al teaches a battery interrupter system comprising: An electric motor 13 in a vehicle (see paragraph 0044); at least one battery 100; a programmable controller 111; at least one contactor 113 electrically connected to the battery and the controller; and a detection sensor 115/116/117 electrically connected to the controller for detecting operating conditions of the electrical system of the vehicle, wherein the controller 111 operates the ON/OFF state of contactor 113. 
Lee et al fails to describe an interface for communicating an operating condition of the electrical system.
Hastings et al teaches a battery disconnect apparatus that provides vehicle protection comprising a plurality of interfaces 32 that provides connection between the vehicle and an external display or control unit, wherein a circuit 24 provides the vehicle  an emergency disconnect signal so that a contact 10 connected to operating mechanism 12 is deactivated in order to protect the vehicle from a hazard event such as too much heat (see for example the description given in paragraph 0033).
Claims 2, 7, 11, 12, and 16, Lee et al describes detecting heat by detecting the temperature of the battery.
Claims 4, 9, 14, and 18, Lee et al describes for example in paragraphs 0008, 0011, and 0060 how fire which is caused by the vehicle getting into in accident can be detected by a high current sensor 117.
Claim 5, Lee et al describes for example in paragraph 0078 that the controller 111 times the actuation of the ignition switch.
Claims 6 and 15, Lee et al describes controller 111 receiving the feedback signals from sensors 115-117, wherein if any of the sensors detect a predetermined condition, the contactor 113 is disconnected disrupting the electrical connection between the battery and the electrical system.

7.	Claims 3, 8, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication 20140159670), Hastings et al (US Patent 200801434612), and Yamamoto et al (US Publication 20070145942).
Although Lee et al/Hastings et al describe a controller 111 being able to receive different type of feedback information from several sensors which detect different conditions in the vehicle, they do not specifically describe that vehicle system detects any pressure information.
However, Yamamoto et al teaches a control system for a motor vehicle comprising a motor, a battery 3, a controller 1, at least one contactor 5/6/17 connected to the battery and controller, and a plurality of sensors for detecting different conditions of the motor vehicle, wherein one of those sensors 104 detects a negative pressure.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use the sensor taught by Yamamoto et al in the electrical system taught by Lee et al/Hastings et al, since as Lee et al and Yamamoto et al describe several detectors are needed to detect different conditions of the motor vehicle system. The number and type of sensors are considered a design choice and they depend on what the controller for the vehicle is trying to accomplish.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892 form describe other battery interrupt apparatuses.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846